Citation Nr: 1101406	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-15 548	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of heat stroke.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1983 to February 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Jurisdiction subsequently was transferred to the 
Veteran's home RO in Atlanta, Georgia.


FINDING OF FACT

The evidence of record does not show that the Veteran has a 
current diagnosis of any chronic residuals of heat stroke.


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of 
heat stroke have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran is a participant in the Benefits Delivery at 
Discharge Program (BDD) Program.  As part of this program, he was 
provided with documentation regarding the requirements for 
establishing service connection, the evidence not of record 
necessary to substantiate his claim for service connection, and 
his and VA's respective duties for obtaining evidence in August 
2005, prior to his separation from service early the following 
year.  He also was provided with information regarding how VA 
determines disability ratings and effective dates if service 
connection is granted in a letter dated in mid March 2006.  This 
documentation and letter fully addressed all notice elements.  
The documentation was supplied well in advance of the AOJ's 
initial adjudication of the claim in March 2006.  The letter also 
was supplied prior to the AOJ's initial adjudication because this 
adjudication is dated in late March 2006.  As such, the Board 
finds that VA's duty to notify has been satisfied.

Even assuming the letter addressing how VA determines disability 
ratings and effective dates if service connection is granted was 
not received by the Veteran prior to the AOJ's initial 
adjudication on the claim, the Board still finds that VA's duty 
to notify has been satisfied.  Any untimely receipt of this 
information did not prejudice the Veteran.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The fact remains that notification of this information 
was sent to him, both in this letter dated in mid March 2006 and 
in a second letter dated in November 2006.  He had ample 
opportunity to respond prior to subsequent adjudication.  Service 
connection further is denied herein, and hence no disability 
rating or effective date will be assigned.

Pursuant to the duty to assist, VA is required to aid the Veteran 
in the procurement of service treatment records and other 
pertinent treatment records, whether or not they are in Federal 
custody, as well as provide a medical examination and/or medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records and VA 
treatment records.  No private treatment records have been 
obtained by VA.  The duty to assist is not applicable in this 
regard, however, as the Veteran has not identified any such 
records.  See 38 U.S.C.A. § 5103A(b).  He instead submitted 
various private treatment records on his own accord.

A VA general medical examination was afforded to the Veteran in 
October 2005.  The Board finds that this examination was 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(defining adequacy with respect to medical examinations and 
opinions as those providing sufficient detail so that the Board 
can perform a fully informed evaluation of the claim).  Although 
the claims file containing his service treatment records was not 
made available for the examiner's review, the Veteran gave an 
accurate history regarding his claimed disability and provided 
copies of various diagnostic test reports.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the mere 
fact that an examiner did not review the claims file does not 
render a medical examination inadequate, particularly where the 
content of the examination shows that the examiner was familiar 
with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97, 
106 (2008) (same).  He also recounted his relevant 
symptomatology.  After receiving this information, the examiner 
conducted a thorough physical.  She documented each of these 
actions in detail in an examination report.

The Board notes that the Veteran's representative requested an 
outside medical opinion in his October 2010 Informal Hearing 
Presentation.  Such opinion is unnecessary given that the 
Veteran's October 2005 VA general medical examination has been 
found adequate and there is not a conflict in the medical 
evidence, or otherwise such a complicated or controversial 
medical issue necessitating resolution through a specialized 
medical opinion.

Other than this request for an outside medical opinion, neither 
the Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional development necessary 
for a fair adjudication of the claim that has not been 
undertaken.  The Board therefore finds that no further action is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been 
fulfilled, appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks entitlement to service connection for residuals 
of heat stroke.  He contends that an incident of heat stroke and 
an incident of heat exhaustion during service left him 
predisposed to such incidents in the future, as he experiences 
various symptoms upon exposure to heat or humidity, and resulted 
in heart and psychiatric disabilities.

Service connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  To establish service connection, 
there generally must be (1) medical evidence of a current chronic 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current chronic disability and the in-service disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As an alternative to establishing the second and third prongs in 
Hickson, service connection also may be established if the 
evidence of record reveals that the Veteran currently has a 
disorder that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology demonstrated 
thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  Continuity of symptomatology may be 
established if a Veteran can demonstrate (1) the condition was 
"noted" during service; (2) evidence of post-service continuity 
of the same symptomatology; and (3) medical, or in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96.

Service connection additionally may be established for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must assess the 
probative value of all the evidence, including medical evidence.  
The weight and credibility of evidence may be discounted "in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  However, the Board must account for evidence 
which it finds to be persuasive or unpersuasive and provide 
reasons for rejecting any material evidence favorable to the 
claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when 
the evidence supports his claim or is in relative equipoise but 
does not prevail when the preponderance of the evidence is 
against the claim.  Id.

Service treatment records reveal the following.  The Veteran was 
diagnosed with heat stroke in August 1999.  He was placed on a 
temporary P3 profile.  He requested in October 1999 that this 
profile be lifted.  Although his diagnosis at that time was 
status post heat stroke, the Veteran was informed that a 
temporary P3 profile was mandatory for three months and that, 
thereafter, a temporary P2 profile was mandatory through a hot 
season.  His temporary P3 profile expired and his temporary P2 
profile commenced in November 1999.  This profile prohibited him 
from wearing mission oriented protective posture (MOPP) gear.  
The Veteran nevertheless was deployed to Korea, where such gear 
is required.  He was evacuated for Medical Evaluation Board (MEB) 
proceedings when his erroneous deployment was discovered.  These 
proceedings took place in April 2000.  His diagnosis again was 
status post heat stroke, but it was determined that the temporary 
P2 profile was mandatory for an additional summer.  In August 
2000, the Veteran indicated that he could undertake outdoor 
activities without complaint but is always careful about 
"exposure time/drinking water."  History of heat stroke was 
diagnosed in September 2000.  The Veteran was placed on a 
permanent P2 profile in recognition of the great risk of 
recurrence.  Despite this, he was diagnosed with heat exhaustion 
and mild dehydration after experiencing weakness, fatigue, muscle 
fatigue, tingling in his extremities, an inability to walk, 
shortness of breath, profuse sweating, and an inability to answer 
questions following a four mile run in June 2001.  He began 
feeling better upon being rehydrated intravenously.  After this 
incident, the Veteran's history with heat and permanent P2 
profile were noted on numerous occasions.  No recurrence or 
permanent sequelae to the initial heat stroke in August 1999 also 
were noted in April 2002.  Residual frontal headaches with heat 
exposure were noted in July 2005, while frontal headaches from 
the sun were noted in August 2005.

The Veteran was afforded a VA general medical examination in 
August 2005, prior to his separation from service.  He reported 
getting overheated in August 1999 and in 2001.  He denied any 
such incidents thereafter.  Based on this information and a 
thorough physical, the examiner rendered a diagnosis of "heat 
stroke without residuals of the condition at this time, last 
occurring in 2001, treated."

VA treatment records and treatment records from various private 
healthcare providers dated subsequent to the Veteran's separation 
from service in February 2006 reveal diagnoses of posttraumatic 
stress disorder, depression not otherwise specified (NOS), and 
anxiety.  They do not reveal any diagnosis regarding a heart 
disability or reference his history of heat stroke and heat 
exposure or any resulting residuals.

However, the Veteran indicated in his October 2006 notice of 
disagreement (NOD) that he seeks shade or goes indoors during 
daylight because he experiences headaches, lightheadedness, 
dizziness, excessive sweating, fatigue, clammy skin, and heat 
cramps when exposed to the sun for an extended period of time.  
He also indicated that he is stressed and depressed.

In an undated statement associated with the claims file 
thereafter, the Veteran asserted that his situation was chronic 
because there will be a "trigger" in his head for heat 
sensitivity for the rest of his life.  He noted that his heart 
was affected by "the heat episodes," as evidence by his chest 
pains.

The Veteran conveyed his fear of another heat episode in a May 
2008 statement attached to his substantive appeal on a VA Form 9.  
He pointed out that his headaches, dizziness, fear, anxiety, and 
not being in the "right state of mind" are a bad feeling which 
he will have to live with for the rest of his life.  He 
additionally pointed out that another episode would be inevitable 
if he overlooked his past and did not avoid triggering 
environments and conditions.

In a statement dated in August 2010, the Veteran reiterated that 
he experiences headaches, dizziness, excessive sweating, and heat 
cramps whenever he is exposed to heat and humidity.  He also 
related his fear that another heat episode could cost him his 
life.  The Veteran further identified changes he has had to make 
to avoid triggering another episode as a result of heat and 
humidity exposure, including cutting his grass early in the 
morning or late in the evening and not going to "Disney Park" 
with his children.

"Neuropsychological sequelae of heat stroke: Report of three 
cases and discussion," an article in the June 2000 edition of 
Military Medicine, was printed from the internet and associated 
with the claims file, presumably by the Veteran's representative, 
in October 2010.  As the title of this article suggests, only 
cognitive impairment following heat stroke was discussed.  No 
such impairment is alleged in this case.  As such, the article is 
irrelevant.

Given the above, the Board finds that entitlement to service 
connection for residuals of heat stroke is not warranted.  The 
evidence of record does not show that the Veteran has a current 
diagnosis of any chronic residuals of heat stroke.  An April 2002 
service treatment record specifically indicates that there were 
no permanent sequelae to his August 1999 heat stroke.  Service 
treatment records dated thereafter do not reference any sequelae 
or residuals of this incident.  Similarly, no service treatment 
records mention any sequelae or residuals of the Veteran's 
incident of heat exhaustion in June 2001.  A diagnosis of "heat 
stroke without residuals of the condition at this time, last 
occurring in 2001, treated" further was rendered by the examiner 
who conducted the Veteran's VA August 2005 general medical 
examination.

The Board acknowledges the Veteran's numerous reports of 
headaches, lightheadedness, dizziness, excessive sweating, 
fatigue, clammy skin, and heat cramps upon exposure to the sun, 
other sources of heat, or humidity.  He is competent to provide 
such reports because he personally experiences the symptoms 
identified therein.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Barr, 21 Vet. App. at 303.  He also is credible in 
reporting these symptoms.  With respect to headaches, service 
treatment records dated in July and August 2005 confirm that the 
Veteran experiences headaches after exposure to heat or the sun.  
With respect to the other symptoms, the Board finds no reason to 
doubt the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 
(1995) (holding that a showing of interest, bias, and 
inconsistent statements generally are the factors used to 
evaluate credibility).  Yet the identified symptoms signify only 
that the Veteran is sensitive to heat and humidity.  This 
sensitivity does not in and of itself constitute a chronic 
disability for which service-connection may be granted under 
38 C.F.R. § 3.303.  Being predisposed to experiencing symptoms in 
heat and humidity does not guarantee that they will occur.  It 
simply makes it more likely that they will occur.  Perhaps more 
importantly, even if the symptoms do occur, they are acute and 
transient rather than chronic and lasting.

The Board also acknowledges the Veteran's report of symptoms of a 
heart disability, namely chest pains, stemming from his in-
service heat episodes.  For the reasons discussed above, his 
report is both competent and credible.  It nevertheless has not 
been established that the Veteran has a chronic heart disability 
involving chest pain as a residual of heat stroke.  It indeed has 
not even been established that the Veteran has a chronic heart 
disability involving chest pain.  Although the Veteran raised the 
issue of such pain during his August 2005 VA general medical 
examination, the examiner did not render any diagnosis related 
thereto.  None was made in the VA and private treatment records 
dated thereafter.  "Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), dismissed in part and vacated in part 
on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).

Additionally, the Board acknowledges the Veteran's reports of 
fear, anxiety, and not being in the "right state of mind" 
related to having another heat episode as well as stress and 
depression related to the changes he has had to make to avoid 
such an episode.  These reports once again are competent and 
credible for the reasons discussed above.  However, the evidence 
does not show that the Veteran has been diagnosed with a chronic 
psychiatric disability as a residual of heat stroke.  No post-
service VA and private treatment records, including those related 
to psychiatric treatment, mention his history of heat episodes 
during service or any residuals thereof.  It follows that the 
diagnoses of PTSD, depression NOS, and anxiety contained therein 
were made on some other basis.  Indeed, the Board notes that the 
Veteran is service-connected for PTSD due to combat.

The Board finally acknowledges the Veteran's belief, given his 
symptoms, that he currently experiences chronic residuals of heat 
stroke.  His sincerity in expressing this belief is not in 
question.  As a layperson, however, the Veteran is not competent 
provide such a medical opinion.  Bostain v. West, 11 Vet. App. 
124 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Absent evidence of a current chronic disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As 
detailed above, the preponderance of the evidence does not show 
that the Veteran has a current diagnosis of any chronic residuals 
of heat stroke.  The benefit of the doubt rule therefore is not 
applicable, and service connection is denied.


ORDER

Service connection for residuals of heat stroke is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


